COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-13-00265-CV


IN THE INTEREST OF B.L.S.,
H.C.S., AND B.G.S., CHILDREN


                                     ------------

          FROM THE 235TH DISTRICT COURT OF COOKE COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On July 31, 2013, and August 26, 2013, we notified appellant in

accordance with rule of appellate procedure 42.3(c), that we would dismiss this

appeal unless the $175 filing fee was paid.         See Tex. R. App. P. 42.3(c).

Appellant has not paid the $175 filing fee. See Tex. R. App. P. 5, 12.1(b).

      Because appellant failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2007,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).



      1
       See Tex. R. App. P. 47.4.
      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                   PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: September 19, 2013




      2
        See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing
fees in courts of appeals).
                                     2